

115 HRES 794 IH: Expressing the sense of the House of Representatives that the national parks, national forests, and public lands and waters of the United States contribute greatly to the economic and physical well-being of Americans and can be further improved by public-private partnerships.
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 794IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Ross (for himself and Mrs. Walorski) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the national parks, national forests, and public lands and waters of the United States contribute greatly to the economic and physical well-being of Americans and can be further improved by public-private partnerships. 
Whereas the Federal Government owns and manages roughly 640,000,000 acres of land in the United States, including 59 national parks; Whereas national parks, national forests, and public lands and waters conserve natural resources, preserve wildlife and cultural heritage, and are enjoyed by outdoor recreationalists from across the globe; 
Whereas national parks saw a record-setting number of 331,000,000 visitors during the National Park Service’s centennial year; Whereas Federal land agencies are struggling to address deferred maintenance costs; 
Whereas public-private partnerships can help expand access to recreational areas, address backlogged maintenance, and improve infrastructure on national parks, national forests, and public lands and waters; Whereas a strong economy and employment rate fund the programs necessary to sustain the health of national parks, national forests, and public lands and waters; 
Whereas outdoor recreation and camping in the United States contribute to the gross domestic product of the United States and Americans’ physical and mental health; Whereas outdoor recreation is the number one driver of economic activity on Federal lands; 
Whereas every dollar Congress invests in the National Park Service effectively returns $10 to the United States economy; Whereas outdoor recreation contributes $673,000,000,000 to the United States economy and supports 4,300,000 American jobs; 
Whereas the American-made recreation vehicle industry is a domestic job-creating and thriving industry that contributes over $50,000,000,000 to the United States economy and supports over 300,000 American jobs; and Whereas the growing recreation vehicle industry has a significant positive economic impact on Federal campgrounds and surrounding communities near national parks, national forests, and public lands and waters: Now, therefore, be it 
That it is the sense of Congress that public-private partnerships should be utilized for—  (1)modernizing and expanding campgrounds, increasing access to recreational areas, addressing backlogged maintenance, and improving deteriorating infrastructure in national parks, national forests, and public lands and waters; and 
(2)conserving, preserving, and respecting the national parks, national forests, and public lands and waters of the United States. 